Citation Nr: 0121762	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  97-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
compression fracture of L1, with mechanical low back pain, 
currently rated 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and his son



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from September 1971 to 
June 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Little Rock Regional Office (RO) October 1996 rating decision 
which denied a rating in excess of 10 percent for the 
service-connected residuals of L1 fracture and entitlement to 
TDIU.

In his December 1996 substantive appeal, the veteran 
requested a Board hearing in Washington, D.C.  He was 
scheduled to appear at such hearing on August 7, 2001 (notice 
of the hearing date was mailed to his address of record on 
May 8, 2001), but the file indicates that he failed to report 
for same.  Thus, his appeal is processed as though his 
hearing request was withdrawn.  38 C.F.R. § 20.702 (2000).  
In June 1998, the Board remanded this case for additional 
development of the evidence.

In her August 2001 written presentation to the Board, the 
veteran's representative raised a claim of an increased 
(compensable) rating for the service-connected left or right 
thumb injury (RO rating decisions in November 1984 and 
September 1986 indicate that service connection has been in 
effect for right thumb disability, but all subsequent RO 
rating decisions suggest that service connection has been in 
effect for disability the left, but not the right, thumb), 
and a claim of service connection for disability of the thumb 
which is currently not service-connected.  As those matters 
have not yet been adjudicated by the RO, they are not in 
appellate status, but remain pending and are referred back to 
the RO for initial adjudication.  Kandik v. Brown, 9 Vet. 
App. 434 (1996).  Where a claim has not yet been addressed by 
the RO, it is not in appellate status, and the Board must 
refer, rather than remand, the claim.  Godfrey v. Brown, 
7 Vet. App. 398, 409 (1995).

REMAND

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

When the Board remanded this case in June 1998, the RO was 
requested to afford the veteran complete VA neurological and 
orthopedic examination to determine the nature and severity 
of impairment from the service-connected residuals of L1 
fracture, and to distinguish between the symptoms and 
impairment related to the service-connected low back 
disability and nonservice-connected low back symptoms and 
impairment.  

A review of the post-June 1998 remand record indicates that 
VA neurological and orthopedic examinations were performed 
(in conjunction with a review of the claims file) in July 
1999.  On neurological examination, the clinical impression 
was chronic low back pain with evidence of bilateral L5 
radiculopathy, appearing, "most probably," due to 
arachnoiditis; the examiner opined that the disability "most 
probably" represented a complication of a herniated nucleus 
pulposus which the veteran sustained in 1992.  

On VA orthopedic examination in July 1999, remote surgery 
with stabilization and fusion of L1, L2, and L3, diffuse 
arachnoiditis of lumbar nerve roots, and degenerative 
arthritis at multiple sites were diagnosed, but the 
examiner's conclusion as to the nature and severity of 
impairment from the service-connected low back disability is 
unclear.  Specifically, he opined that the veteran had a 
"distinct," marked functional loss and limitation due to 
arachnoiditis-related pain; he went on to indicate that the 
"above" (apparently referring to the above-diagnosed low 
back disabilities and arachnoiditis-related impairment) 
expressed the nature and severity of the service-connected 
residuals of compression fracture of L1.  However, he also 
suggested that neurological impairment of the low back was 
not detected prior to the veteran's service separation, and 
that it was related to post-service injury at work.  Finally, 
he again indicated that the impairment was related to 
arachnoiditis; he opined that the veteran did not have 
neurological defects which may accompany a diskogenic 
mechanical lesion, that he was unable to specify which 
symptoms were related to service-connected versus nonservice-
connected disability; the dominant impairment was related to 
post-service industrial accident.  

In view of the foregoing, the Board is of the opinion that a 
clarifying medical opinion should be sought relative to the 
nature and severity of impairment related to the service-
connected low back disability.  

The Board notes that the most recent (VA) clinical evidence 
of record, documenting outpatient treatment for low back pain 
and impairment, is dated in June 1997.  However, on VA 
neurological examination in July 1999, the veteran indicated 
that he was last treated for low back pain in October 1998; 
on VA orthopedic examination in July 1999, it was indicated 
that he underwent computerized tomography and myelogram 
studies in 1998.  Thus, all available treatment records 
should be associated with the claims folder prior to final 
resolution of this case.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Also, the evidence in this case indicates that the veteran 
may be in receipt of Social Security Administration (SSA) 
disability benefits.  (See undated disability notice from 
SSA, received in August 1996).  Thus, complete medical 
records forming the basis for the award of SSA benefits must 
be added to the claims file prior to resolution of this 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As to the TDIU claim, the entirety of the evidence of record 
shows that the veteran has several service-connected 
disabilities (residuals of compression fracture of L1 and 
hypertension, each rated 10 percent disabling, and bilateral 
hearing loss and residuals of (left or right) thumb injury, 
each rated noncompensable), and several nonservice-connected 
disabilities (including tinnitus, residuals of head injury, 
cervical spine disability, and residuals of herniated nucleus 
pulposus at L2-3); it is unclear whether the TDIU criteria of 
38 C.F.R. § 4.16 have been met in this case.

Thus, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), are 
satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his service-
connected disabilities since June 1998.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
added to the claims file.

3.  The RO should contact SSA and secure 
for the claims file copies of records 
pertinent to the veteran's claim for SSA 
benefits, as well as the medical records 
relied on concerning that claim.  
38 U.S.C.A. § 5106.

4.  The veteran should be afforded 
another VA orthopedic examination to 
determine the current severity of his 
service-connected residuals of 
compression fracture of L1.  The entire 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect a 
review of the claims folder.  The 
examiner should elicit all subjective 
complaints concerning the veteran's 
service-connected low back disability 
and provide an opinion as to whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should also comment 
on the severity of the manifestations on 
the veteran's functional ability.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such 
as visible manifestations on movement of 
the low back and functional impairment 
due to pain.  All symptomatology 
associated with his service-connected 
low back disability should be 
distinguished from any nonservice-
connected low back disability and 
impairment.  If it is impossible to 
distinguish the symptoms, the examiner 
should so state for the record.  The 
examiner should also provide an opinion 
as to what effect the veteran's service-
connected low back disability has on his 
ability to work.

5.  The RO review of the veteran's claim 
of an increased rating for residuals of 
compression fracture of L1 should 
include in its readjudication of the 
evidence consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and should 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1) (2000).  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above (including assigning the 
appropriate disability ratings for the 
veteran's service-connected 
disabilities), the RO should again 
review his TDIU claim, including 
consideration of 38 C.F.R. 
§ 3.321(b)(1).

7.  The RO should carefully review the 
medical examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


